Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered.  Applicant has argued with respect to claim 1 and claim 12  that the copper layer 214 of Noma is added to the substrate 201 before the surface treatment of Noma, and therefore cannot be on the titanium-tungsten layer.  Applicant has also argued that the titanium/copper layer 212 does not include tungsten and that Noma does not teach a copper seed layer on   the titanium tungsten layer where the titanium tungsten layer is between the seed copper layer and the first side of the semiconductor. These arguments are respectfully found to be not persuasive because claim 1 and claim 12 recite “a first side” and “a second side” with respect to the titanium tungsten layer, which Noma does teach a first and second side of the semiconductor substrate with respect to the titanium tungsten layer, which the rejection of the last Office Action makes clear when referring to the surfaces of the substrate in the rejection and when making reference to the drawings, it is clear which surface is being referred to in the rejections.  With respect to applicant’s arguments concerning a copper seed layer, Noma discloses a seed layer (para. 0045-0047), as pointed out in the rejection of the last Office Action.
Applicant has also argued that Haga does not teach or suggest a first layer including copper and silver on a back side of a semiconductor die, and a substrate attached to the back side of the semiconductor die via a second layer different than the first layer, where the second layer includes silver and where the first layer is between the semiconductor die and the second layer.  These arguments are primarily dependent upon applicant’s amendment . New grounds of rejection are made.

Applicant has also argued with respect to claim 15 that the prior art of record relied upon does not disclose a diffusion barrier.  Applicant has also argued that Noma does not teach a first diffusion barrier layer on the semiconductor active side and a second diffusion barrier layer on a backside of the semiconductor.  These arguments are respectfully found to be not persuasive because it is well known in the art that titanium tungsten is a diffusion barrier material.  Applicant’s further arguments are primarily based upon applicant’s amendment.  New grounds of rejection are made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: There does not seem to be adequate recitation of the relationship of the placement relationships of the perimeter, of the recited areas, and  the placing of and of  the extending of the conducting connection and the relationship of where the conducting connection is extending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


s 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller”) and of Nogami et al (US 6,022,808)(“Nagomi”).
Noma discloses a device including
Titanium-tungsten (TiW)  layer 212 on a first side of a semiconductor die, as Noma discloses TiW layer 212 under the copper layer 214 (para. 0047 and Fig. 2Q), the substrate is feature 120 in Fig. 1A, and with respect to the recitation “a first side” and “a second side”,  Noma does teach a first and second side of the semiconductor substrate, as shown in Fig. 2Q, in which the TiW is on a side which can be referred to as a first side, and “on” is defined as “attached to” (Merriam-Webster’s Collegiate Dictionary (1982)) and Fig. 2Q of Noma shows the TiW layer 212 between the copper layer 214 and the first side of the substrate, the 
A seed copper layer on the Ti-W layer, as Noma discloses a seed copper layer 214 on the layer 212 (para. 0045)
               A copper layer on the seed layer, as Noma discloses a copper layer to fill the TSV (para. 0005)
              A conductive connection from a second side of the die, as Noma discloses connection on the backside provided by  layer 132 to a terminal 112a through the TSV, which, as stated above can include copper fill
             Including Cu and Ti-W in the connection, as stated above.
              Noma is silent with respect  to  an immersion silver layer on the copper layer and Noma does not explicitly state a seed copper layer, although a seed copper layer is considered to be suggested or impled  as stated above.
              Zbrzezny, in the same field of endeavor of copper conductive pads (para. 0034),  discloses that immersion Ag protects copper (para. 0022).

               Nagomi , in the same field of endeavor of filling contacts with copper (Abstract), discloses that it is conventional in the art to form a copper seed layer on a TiW diffusion barrier layer in the filling of openings with copper (col. 4, lines 54-67 and col. 5, lines 1-32).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined immersion Ag disclosed by Zbrzezny  with the device disclosed by Noma in order to obtain the benefit of protecting the copper layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the immersion Ag with the device disclosed by Noma in order to obtain the benefit disclosed by Schueller of avoiding corrosion of prior art methods of silver deposition of silver on copper as disclosed by Schueller.
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nagomi with the device disclosed  by Noma in order to obtain the benefit disclosed by Nagomi of enhanced nucleation and adhesion and because Nagomi discloses that the forming of a copper adhesion layer on TiW diffusion layer is conventional in the art, which is a disclosure of an arrangement that  is of art recognized suitability for an intended purpose (MPEP 2144.07).
           Re claim 2:  Noma discloses the first side of the substrate is opposite the second side, as shown in Fig. 2.
          Re claim 3: Noma discloses active components on the second side and a conductive connection coupled to the active components, the connection not covered by encapsulant, as Noma discloses active 
                     Re claim 5:  It would be expected that the seed copper layer includes characteristics of a sputtered copper seed layer, as Noma discloses the copper layer may be deposited by physical vapor depositon (para. 0015), which includes sputtering.
           Re claim 6:  It would be expected that the copper layer would include characteristics of a plated copper layer, as Noma discloses the copper layer may be deposited by plating (para. 0015).
                

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller”) and of Nagomi et al (US 6,022,808)(“Nagomi”) as applied to claim 1 above, and further in view of       Barbetta et al (US 2008/0268267 A1).
Noma in view of Zbrzezny and of Schueller  and Nagomi discloses the limitations of claim 3 as stated above.  Noma in view of Zbrzezny  and of Schueller and Nagomi is silent with respect to organic solderability preservative.
             Barbetta discloses including organic solderability preservative (OSP) with the silver immersion silver formulation (para. 0070) in order to ensure stability (para. 0070).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the OSP as disclosed by Barbetta with the device disclosed by Noma in view of Zbrzezny and of Schueller and Nagomi in order to obtain the benefit of stability as disclosed by Barbetta.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller”)  and of Nagomi et al (US 6.022,808)(“Nagomi”) as applied to claim 3 above, and further in view of Haga et al (US 2015/0200181 A1)(“Haga”) and of Kuramoto et al (US 2011/0186340 A1)(“Kuramoto”).
Noma in view of Zbrzezny and of Schueller and of Nagomi discloses the limitations of claim 3 as stated above.  Noma in view of Zbrzezny and of Schueller and of Nagomi is silent with respect to a mold compound.
Haga discloses a semiconductor device including
A layer 4A including copper and silver on a back side of a semiconductor die 16A (para. 0341 and Fig. 2)
A substrate attached to the back side of the die via a silver layer 11A (Fig. 2 and para. 0337)
A conductive connection 5A extending from an active side of the die, the conductive connection including copper (para. 0371 and Fig. 2). 
Haga also discloses a package compound with is a resin and which is an epoxy resin (para. 0351 and Fig. 2, the packaging layer 6A which is a packaging layer shown in Fig. 2).
Kuramoto is relied upon to support that epoxy compound is a mold compound (para. 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mold compound disclosed by Haga with the device disclosed by Noma in view of Zbrzezny and and Schueller and of Nagomi in order to provide protection for the semiconductor device.
Kuramoto is relied upon to support that epoxy resin is a mold compound, and therefore the compound disclosed by the combination of Noma in view of Zbrzezny and of Schueller and of Nagomi and of Haga inherently discloses an epoxy compound.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (US 2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller”) and of Nagomi et al (US 6.022,808 (“Nagomi”)  as applied to claim 1 above and further in view of Collins et al (US 2014/0061915 A1).
                 Noma in view of Zbrzezny and of Schueller and of Nagomi disclose the limitations of claim 1 as stated above.  Noma also discloses  A seed copper layer on the Ti-W layer, as Noma discloses a seed copper layer 214 on the layer 212 (para. 0045).  Noma in view of Zbzerzny and of Schueller and of Nagomi is silent with respect to TiW is a copper diffusion barrier (para. 0037). 
Collins discloses TiW is a copper diffusion barrier (para. 0037).
Collins supports that TiW layer taught by Noma in view of Zbrzenzny and of Schueller and of Nagomi is inherently  a copper diffusion barrier layer.

Claims 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al (US 2015/0200181 A1)(“Haga”) in view of Cahill et al  (US 2016/0379954 A1)(“Cahill”).
Haga discloses a semiconductor device including
A layer 3A including copper and silver on a back side of a semiconductor die 16A (para. 0337 and Fig. 2)
A substrate attached to the back side of the die or chip 2A (Fig. 2 and para. 0365)  via a layer containing silver  11A (Fig. 2 and para. 0337) the second layer different from the first layer , as Haga discloses layer 10A and layer 11A which contain silver (para. 0336-0337) and satisfy the limitation of a second layer including silver(para. 0336-0337), and different than the first layer, as layers 10A and 11A are two different layers,

Cahill,  in the same field of endeavor of a compact  semiconductor package which includes wirebond leads (para. 0006 and Fig. 2) , discloses the benefit of coaxially coating the wirebond leads with conductor layer (para. 0008), which reduces crosstalk (para. 0062).
It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Cahill  with the device disclosed by Haga in order to obtain the benefit disclosed by Cahill of decreased cross talk (para. 0062).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Haga et al (US 2015/0200181 A1)(“Haga”) in view of Cahill et al (US 2016/0379954 A1)(“Cahill”) as applied to claim 9 above and further in view of    Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller”) .
Haga in view of Cahill discloses the limitations of claim 9 as stated above.
Haga in view of Cahill is silent with respect to the silver layer being of a silver immersion layer.
Noma discloses a device including
Titanium-tungsten layer on a first side of a semiconductor die, as Noma discloses TiW layer 212 under the copper layer 214 (para. 0047 and Fig. 2Q) the substrate is feature 120 in Fig. 1A,
A seed copper layer on the Ti-W layer, as Noma discloses a seed copper layer 214 on the layer 212 (para. 0045)
               A copper layer on the seed layer, as Noma discloses a copper layer to fill the TSV (para. 0005)

             Including Cu and Ti-W in the connection, as stated above.
             Noma also discloses the device which includes the conductive connection is connected to the substrate with conductive epoxy 322 (para. 0052).
              Noma is silent with respect  to  an immersion silver layer on the copper layer.
              Zbrzezny, in the same field of endeavor of copper conductive pads (para. 0034),  discloses that immersion Ag protects copper (para. 0022).
                Schueller, in the same field of endeavor of plating a substrate which has a copper layer  with silver (para. 0006), discloses forming silver on copper in order to protect the copper layer (para. 0025 and 0031), the silver layer being formed by immersion (para. 0004), and protects the copper and reduces corrosion (para. 0010).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined immersion Ag disclosed by Zbrzezny  with the device disclosed by Noma in order to obtain the benefit of protecting the copper layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the immersion Ag with the device disclosed by Noma in order to obtain the benefit disclosed by Schueller of avoiding corrosion of prior art methods of silver deposition of silver on copper as disclosed by Schueller.
            The combination of  Haga in view of Cahill and of   Noma, Zbrzezny, and of Schueller   Includes properties of a silver immersion layer in the silver layer, as the combination of Noma, Zbrzezny, and Schueller discloses silver immersion for the silver layer as stated above in the rejection of claim 9, which .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Haga et al (US 2015/0200181 A1)(“Haga”)  in view of Cahill et al (US 2016/0379954 A1)(“Cahill”)  as applied to claim 9 above, and further in view of Lu et al (US 2009/0162557 A1)(“Lu”).
 Haga in view of Cahill discloses the limitations of claim 9 as stated above.  Haga also discloses a silver layer 11A (Fig. 2 and para. 0337) which may be silver paste (para. 0339)and a connection 5A extending from an active side of the die, the conductive connection including copper (para. 0371 and Fig. 2).  Haga in view of Cahill is silent with respect to including the properties of a silver paste.
Lu, in the same field of endeavor of paste for adhering or connecting semiconductor components (Abstract), discloses that a silver paste for adhering or connecting electrical components including dies or chips to a substrate may be either conductive of nonconductive or insulating (para. 0005).  Table 1 shows in the last two columns example of silver paste.  Lu also discloses conductive paste (para. 0046) and nonconductive paste (last sentence of the Abstract).
           Lu gives support to that the combination of Haga and Cahill combined with the disclosure made by Lu  Includes properties of a silver paste in the silver layer, as Lu discloses properties of  silver paste for the silver layer, both conductive and nonconductive, and the silver layer taught by Haga in view of Cahill,  inherently incudes properties of a silver paste.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller and of Haga et al (US 2015/0200181 A1)(“Haga”) .  

Titanium-tungsten layer on a first side of a semiconductor die, as Noma discloses TiW layer 212 under the copper layer 214 (para. 0047 and Fig. 2Q), the substrate is feature 120 in Fig. 1A, 
A seed copper layer on the Ti-W layer, as Noma discloses a seed copper layer 214 on the layer 212 (para. 0045)
               A copper layer on the seed layer, as Noma discloses a copper layer to fill the TSV (para. 0005)
              A conductive connection from a second side of the die, as Noma discloses connection on the backside provided by  layer 132 to a terminal 112a through the TSV, which, as stated above can include copper fill
             Including Cu and Ti-W in the connection, as stated above.
              Noma is silent with respect  to  an immersion silver layer on the copper layer.
              Zbrzezny, in the same field of endeavor of copper conductive pads (para. 0034),  discloses that immersion Ag protects copper (para. 0022).
                Schueller, in the same field of endeavor of plating a substrate which has a copper layer  with silver (para. 0006), discloses forming silver on copper in order to protect the copper layer (para. 0025 and 0031), the silver layer being formed by immersion (para. 0004), and protects the copper and reduces corrosion (para. 0010).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined immersion Ag disclosed by Zbrzezny  with the device disclosed by Noma in order to obtain the benefit of protecting the copper layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the immersion Ag with the device disclosed by Noma in order to obtain the benefit disclosed by Schueller of avoiding corrosion of prior art methods of silver deposition of silver on copper as disclosed by Schueller.

Haga discloses a semiconductor device including
A layer 4A including copper and silver on a back side of a semiconductor die 16A (para. 0341 and Fig. 2)
A substrate attached to the back side of the die via a silver layer 11A (Fig. 2 and para. 0337), and  Haga also  discloses  a lead frame 20a (para. 0364)
A conductive connection 5A extending from an active side of the die, the conductive connection including copper (para. 0371 and Fig. 2)
Haga also discloses the titanium tungsten layer having a first area defined by an outer perimeter of the titanium tungsten layer  extending continuously in a plane across the first area, the seed copper layer having a second area corresponding to the first area, the copper layer having a third area corresponding to the first area, the immersion silver layer having a fourth area corresponding to the first area, as Haga discloses in Fig. 2 the layers including  layer 10A, 11A,  including copper and silver on a back side of a semiconductor die 16A (para. 0336-0337 and Fig. 2), and Fig. 2 discloses the recited relationships among the layers with respect to the areas being corresponding and the titanium tungsten layer extending continuously over the area over which the titanium tungsten layer extends.
A substrate attached to the back side of the die or chip 2A (Fig. 2 and para. 0365)  via a layer containing silver  11A (Fig. 2 and para. 0337) the second layer different from the first layer.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Haga with the device disclosed 
                 Re claim 13:       The combination of  Noma  and  Zbrzezny and of  Schueller  and of Haga discloses copper deposited by plating, as   Noma discloses the copper layer may be deposited by plating (para. 0015).  The reasons for combining the references are the same as stated above in the rejection of claim 12.
             

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Noma et al (US 2019/0067164 A1)(“Noma”) in view of Zbrzezny et al (U S2010/0044884 A1)(“Zbrzezny”) and of  Schueller et al (US 2009/0236129 A1)(“Schueller as applied  and of Haga et al (US 2015/0200181 A1)(“Haga”)to claim 12 and further in view of       Barbetta et al (US 2008/0268267 A1).
            Noma in view of Zbrzezny and of Schueller and of Haga discloses the limitations of claim 12 as stated above.    Noma in view of Zbrzezny  and of Schueller and of Haga is silent with respect to organic solderability preservative.
             Barbetta discloses including organic solderability preservative (OSP) with the silver immersion silver formulation (para. 0070) in order to ensure stability (para. 0070).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the OSP as disclosed by Barbetta with the device disclosed by Noma in view of Zbrzezny and of Schueller in order to obtain the benefit of stability as disclosed by Barbetta.

Allowable Subject Matter
Claims 15-19 are  allowed.

The prior art of record not relied upon is considered relevant to applicant’s disclosure as relevant as indicating the state of the art.
Huemoeller et al (US 9,060,430 B1) discloses using sacrificial layers to form multilayer electrically conductive material plated on a seed layer (col. 3, lines 3-17 and Fig. 9).

                          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895